DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-17 and 24, drawn to a nasal plug in the reply filed on 06/06/2022 is acknowledged. Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1-17 and 24 are pending and currently under examination.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0036] should read “Fig. 13 shows a patient wearing a nasal plug of Fig. 12” 
Paragraph [0059], lines 2-3 should read “Fig. 13 shows a patient wearing a nasal plug of Fig. 12”
Appropriate correction is required.
Claim Objections
Claim 5 is objected to because of the following informalities:  
Claim 5 should read “The nasal plug of claim 1, wherein α is in…”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 7-9, and 11-12 recite the limitation "the range".  There is insufficient antecedent basis for this limitation in the claims. For examination purposes, “the range” in claims 5, 7-9, and 11-12 has been interpreted as “a range”.
In claim 5, it is unclear how the angle α is “with respect to the first surfaces” since the angle α defined in claim 1 describes the angle of offset between the passageway and the axis of the pliable insert. For examination purposes, the limitations of claim 5 have been interpreted as “The nasal plug of claim 1, wherein α is in a range of approximately 5° to 70°”.
Claims 6-12 recite the limitation “an angle”. It is unclear if “an angle” is the angle α of claim 1 or if “an angle” is another angle. For examination purposes, “an angle” in claims 6-12 has been interpreted as “the angle α”.
Claim 17 recites the limitation “the additional passage”. There is insufficient antecedent basis for this limitation in the claim which as written, depends from claim 9. It appears that claim 17 may have been intended to depend from claim 13 which introduces “an additional passage”. Additionally, claim 17 recites the limitation “an angle”. It is unclear if “an angle” is the angle α of claim 1 (i.e., the two passages have a different angle of offset from the axes of their respective inserts) or if “an angle” is another angle (e.g., the two passages are angled relative to each other). For examination purposes, the limitations of claim 17 have been interpreted as “The nasal plug of claim 13, wherein the passage and the additional passage extend at different angles relative to each other”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 3935859) in view of Best (US 5601594).

    PNG
    media_image1.png
    312
    368
    media_image1.png
    Greyscale

Regarding claim 1, Doyle discloses a nasal plug (10, see Fig. 1), comprising: a pliable insert (12) having a first surface and a second surface (see annotated Fig. 1 above), a cross-section of the pliable insert sized to be accepted into a person's nasal nare (Fig. 4 shows a cross-section of the insert 12 inside a nasal passageway), the pliable insert having an axis (L1, see annotated Fig. 1 above) therethrough from the first surface to the second surface; and a passage (24) through the pliable insert from the first surface to the second surface, the passage having a distal end (distal end away from bridging member 16, see Fig. 1) and a proximal end (proximal end towards bridging member 16, see Fig. 1), wherein the proximal end of the passage is offset from the axis by an angle α, where α > 0°(the proximal end of the passage 24, towards the bridging member 16, is offset from the axis L1 by an angle greater than 0°).
Doyle fails to disclose that a cross-section of the pliable insert is sized to “fluidically seal a person’s nasal nare”. However, it is noted that Doyle contemplates sealing the area around the insert with gauze to “fully pack the nose” (see col. 2, lines 44-50). Therefore, Doyle discloses a prior art pliable insert upon which the claimed invention (the pliable insert is sized to fluidically seal a person’s nasal nare) can be seen as an “improvement” (the invention of Doyle requires the extra step of inserting gauze to fully pack the nose after the insert is positioned within the nasal passageway).
Best teaches a prior art pliable insert (10, see Fig. 1) using a known technique that is applicable to the pliable insert of Doyle, namely, the technique of providing a deformable nasal plug that slightly larger than a nasal cavity, so that when inserted it is capable of compressing and expanding to fill the nasal passageway (see Fig. 3, Abstract and col. 1, lines 44-47). Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Best to the pliable insert of Doyle would have yielded predicable results and resulted in an improved system, namely, a system that would provide a seal between the insert and the walls of a person’s nasal passageway without the additional step of gauze packing. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2, the combination of Doyle and Best teaches the nasal plug of claim 1, Doyle further discloses a tube through the passage (passage 24 is a breathing tube, see col. 2, lines 40-43).
Regarding claim 3, the combination of Doyle and Best teaches the nasal plug of claim 1. Doyle further discloses the pliable insert comprises elastomer (see col. 2, lines 59-61).
Regarding claim 4, the combination of Doyle and Best teaches the nasal plug of claim 2. Doyle further discloses wherein the tube comprises plastic (see col. 2, lines 59-61).
Regarding claim 5, the combination of Doyle and Best teaches the nasal plug of claim 1. Doyle and Best fail to expressly disclose α in a range of approximately 5° to 70°.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the nasal plug of Doyle and Best to have an angle α in the range of approximately 5° to 70° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Doyle and Best would not operate differently with the claimed angle range and since the passage of Doyle is intended to be curved, the device would function appropriately having the claimed angle α range. Further, applicant places no criticality on the range claimed, indicating simply that the angle “may” be within the claimed ranges (specification pp. [0045]).
Regarding claim 6, the combination of Doyle and Best teaches the nasal plug of claim 5. Doyle and Best fail to expressly teach the passage extends from the first surface to the second surface at an angle of approximately 30° with respect to the first surface (which has been interpreted as the angle α is approximately 30°).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the nasal plug of Doyle and Best to have an angle α of approximately 30° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Doyle and Best would not operate differently with the claimed angle and since the passage of Doyle is intended to be curved, the device would function appropriately having the claimed angle α. Further, applicant places no criticality on the value claimed, indicating simply that the angle “may range from about 5° to 70°” (specification pp. [0045]).
Regarding claim 7, the combination of Doyle and Best teaches the nasal plug of claim 1. Doyle and Best fail to expressly teach the passage extends from the first surface to the second surface at an angle in a range of approximately 20° to 90° with respect to a person's sinus wall when said insert is located in the person's nostril (which has been interpreted as the angle α is in a range of approximately 20° to 90°).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the nasal plug of Doyle and Best to have an angle α in the range of approximately 20° to 90° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Doyle and Best would not operate differently with the claimed angle range and since the passage of Doyle is intended to be curved, the device would function appropriately having the claimed angle α range. Further, applicant places no criticality on the range claimed, indicating simply that the angle “may” be within the claimed ranges (specification pp. [0045]).
Regarding claim 8, the combination of Doyle and Best teaches the nasal plug of claim 1. Doyle and Best fail to expressly teach the proximal end of the passage exits the pliable insert at an angle of a range of approximately 5° to 70° to an axial direction of the pliable insert (which has been interpreted as the angle α is in a range of approximately 5° to 70°).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the nasal plug of Doyle and Best to have an angle α in the range of approximately 5° to 70° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Doyle and Best would not operate differently with the claimed angle range and since the passage of Doyle is intended to be curved, the device would function appropriately having the claimed angle α range. Further, applicant places no criticality on the range claimed, indicating simply that the angle “may” be within the claimed ranges (specification pp. [0045]).
Regarding claim 9, the combination of Doyle and Best teaches the nasal plug of claim 2. Doyle and Best fail to expressly teach the passage extends from the first surface to the second surface at an angle in a range of approximately 5° to 70° with respect to the first surface (which has been interpreted as the angle α is in a range of approximately 5° to 70°).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the nasal plug of Doyle and Best to have an angle α in the range of approximately 5° to 70° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Doyle and Best would not operate differently with the claimed angle range and since the passage of Doyle is intended to be curved, the device would function appropriately having the claimed angle α range. Further, applicant places no criticality on the range claimed, indicating simply that the angle “may” be within the claimed ranges (specification pp. [0045]).
Regarding claim 10, the combination of Doyle and Best teaches the nasal plug of claim 8. Doyle and Best fail to expressly teach the passage extends from the first surface to the second surface at an angle of approximately 30° with respect to the first surface (which has been interpreted as the angle α is approximately 30°).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the nasal plug of Doyle and Best to have an angle α of approximately 30° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Doyle and Best would not operate differently with the claimed angle and since the passage of Doyle is intended to be curved, the device would function appropriately having the claimed angle α. Further, applicant places no criticality on the value claimed, indicating simply that the angle “may range from about 5° to 70°” (specification pp. [0045]).
Regarding claim 11, the combination of Doyle and Best teaches the nasal plug of claim 2. Doyle and Best fail to expressly teach the tube exits the pliable insert at an angle of in the range of approximately 0° to 70° to an axial direction of the pliable insert (which has been interpreted as the angle α is a range of approximately 0° to 70°).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the nasal plug of Doyle and Best to have an angle α in the range of approximately 0° to 70° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Doyle and Best would not operate differently with the claimed angle range and since the passage of Doyle is intended to be curved, the device would function appropriately having the claimed angle α range. Further, applicant places no criticality on the range claimed, indicating simply that the angle “may” be within the claimed ranges (specification pp. [0045]).
Regarding claim 12, the combination of Doyle and Best teaches the nasal plug of claim 2. Doyle and Best fail to expressly teach the passage extends from the first surface to the second surface at an angle in the range of approximately 10° to 90° with respect to a person's sinus wall when said insert is located in the person's nostril (which has been interpreted as the angle α is a range of approximately 10° to 90°).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the nasal plug of Doyle and Best to have an angle α in the range of approximately 10° to 90° since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Doyle and Best would not operate differently with the claimed angle range and since the passage of Doyle is intended to be curved, the device would function appropriately having the claimed angle α range. Further, applicant places no criticality on the range claimed, indicating simply that the angle “may” be within the claimed ranges (specification pp. [0045]).
Regarding claim 13, the combination of Doyle and Best teaches the nasal plug of claim 1. Doyle further discloses an additional pliable insert (14, see Fig. 1) connected to the pliable insert (the pliable inserts are connected by bridging member 16, see Fig. 1), the additional insert including an additional passage (24) through the additional pliable insert.
Regarding claim 14, the combination of Doyle and Best teaches the nasal plug of claim 13. Doyle further discloses an additional tube through the additional passage (each passage 24 is a breathing tube, see col. 2, lines 40-43).
Regarding claim 15, the combination of Doyle and Best teaches the nasal plug of claim 13. Doyle further discloses the additional pliable insert comprises elastomer (see col. 2, lines 59-61).
Regarding claim 16, the combination of Doyle and Best teaches the nasal plug of claim 13. Doyle further discloses the additional tube comprises plastic (see col. 2, lines 59-61).
Regarding claim 17, the combination of Doyle and Best teaches the nasal plug of claim 13. Doyle further discloses the passage extends at an angle different from the additional passage (each passage 24 extends at different angle such that they are angled relative to each other, see Fig. 1).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Doyle (US 3935859), in view of Best (US 5601594), in view of Doshi et al. (US 7856979), and further in view of Pomeroy (US 2569743).
Regarding claim 24, Doyle discloses a first nasal plug (12) comprising a first pliable insert having a first surface and a second surface (see annotated Fig. 1), a cross-section of the pliable insert sized to be accepted into a person's nasal nare (see annotated Fig. 1 above), the first pliable insert having a first axis (L1) therethrough from the first surface to the second surface; and a first passage (24) through the first pliable insert from the first surface to the second surface, the passage having a distal end (distal end away from bridging member 16, see Fig. 1) and a proximal end (proximal end towards bridging member 16, see Fig. 1), wherein the proximal end of the passage is offset from the axis by an angle α, where α > 0° (the proximal end of the passage 24, towards the bridging member 16, is offset from the axis L1 by an angle greater than 0°).; and a second nasal plug (14) comprising a second pliable insert having a first surface and a second surface, a cross-section of the pliable insert sized to be accepted into a person's nasal nare, the pliable insert having a second axis therethrough from the first surface to the second surface; and a passage (24) through the pliable insert from the first surface to the second surface, the passage having a distal end and a proximal end, wherein the proximal end of the passage is offset from the second axis by an angle α, where α > 0° (the second nasal plug 14 is constructed similarly to the first nasal plug 12 with first and second surfaces, an axis and a passage offset from the axis by an angle greater than 0°, see annotated Fig. 1 above).
Doyle fails to disclose a kit and that the cross-sections of the first and second pliable inserts are sized to “fluidically seal a person’s nasal nare”. However, it is noted that Doyle contemplates sealing the area around the insert with gauze to “fully pack the nose” (see col. 2, lines 44-50). Therefore, Doyle discloses a prior art pliable insert upon which the claimed invention (the pliable insert is sized to fluidically seal a person’s nasal nare) can be seen as an “improvement” (the invention of Doyle requires the extra step of inserting gauze to fully pack the nose after the insert is positioned within the nasal passageway).
Best teaches a prior art pliable insert (10, see Fig. 1) using a known technique that is applicable to the pliable insert of Doyle, namely, the technique of providing an deformable nasal plug that slightly larger than a nasal cavity, so that when inserted it is capable of compressing and expanding to fill the nasal passageway (see Fig. 3, Abstract and col. 1, lines 44-47). Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Best to the pliable insert of Doyle would have yielded predicable results and resulted in an improved system, namely, a system that would provide a seal between the insert and the walls of a person’s nasal passageway without the additional step of gauze packing. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
The combination of Doyle and Best fails to teach a kit.
Doshi, in the same field of art teaches a kit for a nasal plug (1, see Fig. 4-5) for the purpose of providing packaging and instructions on how to use the device (see col. 37, lines 50-65). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Doyle and Best to be in a kit as taught by Doshi since doing so would be useful in providing packaging and instructions to users on how to use the device.
The combination of Doyle, Best and Doshi fails to teach “the first nasal plug and the second nasal plug are independent from one another such that the first axis and the second axis are capable of extending in different orientations”.
Pomeroy, in the same field of art, teaches a device for reducing nasal discomfort (see col. 1, lines 22-27 and Fig. 1-6) wherein two nasal plugs connected by a bridging element (7, see Fig. 2) and two nasal plugs deployed independently are interchangeable for the purpose of providing a nasal plug for each nostril (col. 3, lines 15-22). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the kit of Doyle, Best and Doshi such that the first and second nasal plugs are supplied independently of the other since connected nasal plugs and independently supplied nasal plugs were considered to be equivalent structures for providing the same function, namely plugging each nostril. 
The kit of Doyle and Best as modified by Pomeroy would have axes capable of extending in different orientations since the plugs would be capable of moving independently.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771